 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Glover,                                    No. CV-21-00676-PHX-ROS (CDB)
10                  Plaintiff,                         ORDER
11   v.
12   Charles Ryan, et al.,
13                  Defendants.
14
15          Plaintiff Daniel Glover’s request for a preliminary injunction is fully briefed. The
16   Court will set a telephonic hearing and require defense counsel arrange for Plaintiff’s
17   telephonic appearance. The Court will hear from the parties regarding the need for
18   additional medical care but, in particular, Defendants should be prepared to present
19   competent evidence explaining the change in opinions by Defendant Karanja-Adams. On
20   March 11, 2021, Karanja-Adams examined Plaintiff and noted in the medical records she
21   would “request urology consult as [Plaintiff had] persistent pain and discomfort.” On
22   March 31, 2021, Karanja-Adams appears to have changed her opinion as she noted in the
23   medical records “[u]rology consult [related to] small epidydimal cyst not necessary at this
24   this [sic] time as [Plaintiff] had no bladder dysfunction.” (Doc. 31-2 at 105). There is no
25   indication in the record Karanja-Adams saw Plaintiff between March 11 and March 31.
26   Defendants’ opposition does not explain what prompted Karanja-Adams to change her
27   opinion.
28          Accordingly,
 1         IT IS ORDERED a telephonic evidentiary hearing on Plaintiff’s Motion for
 2   Preliminary Injunction (Doc. 8) is set for June 25, 2021 at 11:00 a.m.
 3         IT IS FURTHER ORDERED defense counsel shall arrange for a conference call
 4   with Plaintiff. With Plaintiff and counsel on the line, counsel should call 602-322-7520
 5   ten minutes before the hearing time.
 6         IT IS FURTHER ORDERED no later than June 23, 2021, defense counsel shall
 7   file a notice of compliance stating arrangements have been made to secure Plaintiff’s
 8   telephonic appearance at the hearing.
 9         Dated this 17th day of June, 2021.
10
11
12                                                    Honorable Roslyn O. Silver
13                                                    Senior United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
